Citation Nr: 0114422	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-22 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for fibromyalgia, (asserted 
as chronic fatigue, sleep disorder, body pain and 
fibromyalgia), including claimed as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to June 1992, 
including combat service in the Persian Gulf War, and his 
decorations include the Combat Action Ribbon and the Navy 
Commendation Medal with "V" device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the veteran's claim of 
entitlement to service connection for fibromyalgia.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In the June 1998 rating decision, the RO also denied service 
connection for lactose intolerance, which it indicated, had 
been asserted as irritable bowel syndrome.  In several signed 
statements, the veteran stated that he wished to withdraw 
this claim, which the RO noted in the November 1999 Statement 
of the Case (SOC). As such, this issue is not before the 
Board.  See 38 C.F.R. § 20.204(c) (2000).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran served in combat in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  Resolving all reasonable doubt in the veteran's favor, 
the evidence indicates that the veteran's fibromyalgia had 
its onset during service.


CONCLUSION OF LAW

The veteran's fibromyalgia was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Although the veteran was seen on occasion for complaints of 
pain, the service medical records, including the service 
separation examination reports, are negative for a diagnosis 
of fibromyalgia.  Indeed, the veteran does not contend 
otherwise.  Instead, he essentially maintains that, although 
he began feeling "sick and achy" shortly after his return 
from combat service in the Persian Gulf, he did not seek in-
service care for the condition because he initially thought 
it was simply an allergic reaction that would resolve.  He 
also states that it was his impression that reporting to sick 
call was informally discouraged.  In addition, he reports 
that he was initially misdiagnosed as having Lyme disease.  
The veteran thus asserts that service connection is warranted 
because he has a chronic condition, i.e., fibromyalgia, which 
had its onset during service.  He alternatively contends that 
service connection is warranted under 38 C.F.R. § 3.317 
because he has suffered from symptoms such as pain and 
fatigue since service.

The veteran filed the instant claim in September 1995.  In an 
accompanying statement, he noted his service in the Persian 
Gulf War and maintained that he had fibromyalgia and that the 
condition was related to his in-service exposure to smoke and 
chemicals while serving there.  Further, he submitted October 
1995 reports prepared by two of his private physicians, Drs. 
Charles H. McGowen and Benson W. Yu.  In the former report, 
Dr. McGowen indicated that he had been treating the veteran 
since August 1994 for "fibromyalgia/chronic fatigue 
syndrome."  Dr. McGowen stated that he had prescribed 20mg. 
of Prozac daily to treat the condition, which resulted in 
"remarkable improvement."  In the latter report, Dr. Yu 
indicated that he treated the veteran in January 1994 for 
complaints of fatigue.  He stated that the veteran complained 
of having had "no energy" since December 1993.  He also 
noted that the veteran discussed his history of having served 
in the Middle East during the Persian Gulf War.  Further, Dr. 
Yu reported that he performed several diagnostic studies, the 
results of which were normal, and that he was unsure of the 
source of the veteran's fatigue.  Finally, he reported that 
he was no longer treating the veteran.

In November 1995, the RO afforded the veteran a VA general 
medical examination.  During the examination, the veteran 
complained of suffering from fatigue and "muscle pains" and 
was diagnosed as having fibromyalgia.  In addition, the Board 
observes that VA outpatient treatment records, dated from 
February 1995 to January 1996, show he was repeatedly 
diagnosed as suffering from fibromyalgia and that he used 
Prozac to treat the condition.

In August 1997, the veteran was also afforded a VA 
psychiatric examination.  During the evaluation, the veteran 
reported that, during his last six months of service, he 
began experiencing symptoms that were subsequently attributed 
to fibromyalgia.  He said that because the symptoms persisted 
and because his spouse encouraged him to do so, in 1994, he 
finally sought formal medical care.  The veteran stated that 
he was initially diagnosed as having Lyme disease and began 
taking medications that were prescribed to treat that 
condition.  He indicated, however, that the medications were 
ineffective and that he was subsequently diagnosed as having 
fibromyalgia; he added that he was taking Prozac to treat the 
disability.  After discussing the veteran's pertinent medical 
history, his observations and the results of psychological 
tests, the examiner concluded that the veteran did not suffer 
from a psychiatric disability.  Instead, he attributed the 
veteran's fatigue and impaired concentration to fibromyalgia.

In August 1997, the veteran was also afforded another VA 
general medical examination.  During the examination, the 
veteran complained of having pain and "tender spots" in his 
muscles.  The examination revealed the presence of tender 
trigger points, which the examiner indicated, was objective 
evidence of pain and diagnosed him as having fibromyalgia.

In October 1999, the veteran and his spouse testified at a 
hearing conducted before a hearing officer at the RO.  During 
the hearing, the veteran reiterated that he began 
experiencing symptoms such as fatigue and "achiness" 
shortly after his return from the Gulf and that he did not 
initially recognize that the condition was chronic.  Indeed, 
he stated that he believed he suffered from allergies and 
that he did not go to sick call during service.

Finally, in subsequent statements and written argument 
submitted by his representative, the veteran essentially 
echoed the above contentions.  In addition, he noted his 
combat history and argued that the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) were applicable to this 
claim and support service connection.  In this regard, he 
cited the decision of the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in Collette v. Brown, 
82 F.3d 389, 392-93 (Fed. Cir. 1996) and asserted that VA, by 
not complying with that standard set forth in that decision 
for adjudicating such claims, had applied an incorrect legal 
standard in denying his claim.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A).  In this regard, the Board 
acknowledges that during the course of this appeal the 
veteran was afforded two pertinent VA examinations.  In 
addition, the record includes pertinent VA and private 
treatment records.  Further, in October 1999, the veteran and 
his spouse testified at an RO hearing.  Moreover, in light of 
this decision, in which the Board grants service connection 
for fibromyalgia, the veteran is not prejudiced because the 
claim was not initially considered by the RO under the 
Veterans Claims Assistance Act of 2000.  The Board will 
therefore proceed with the consideration of this case.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  
38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The Federal Circuit has provided a three-step analysis in 
cases where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Federal Circuit noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette at 393.

Based on the above, the Board finds that § 1154 is not 
applicable here because the veteran does not allege that the 
symptoms began during combat service.  Nevertheless, the 
veteran and his wife have given credible testimony that the 
symptoms appeared shortly after he returned from the Gulf 
and, more importantly, while he was still in service.  The 
Board further notes that the veteran is competent to report 
that he began suffering from muscle pain and fatigue during 
service and that the symptoms have been chronic and recurrent 
since that time.  Moreover, based on this history, every 
examiner who has evaluated the veteran (after an initial 
consideration of Lyme disease) has diagnosed the symptoms as 
fibromyalgia.  Thus, the veteran has satisfied his burden of 
showing that he suffers from a chronic disability as a result 
of an in-service disease or injury.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  In light of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board concludes that service connection for 
fibromyalgia is warranted.  Finally, because service 
connection is being granted on a direct basis, an analysis of 
whether the provisions of 38 C.F.R. § 3.317 provide a basis 
for a grant of service connection is unnecessary.


ORDER

Service connection for fibromyalgia is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

